SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 26, 2010 Goldspan Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 333-146442 26-3342907 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6260 South Rainbow Blvd., Suite 110, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(818) 340-4600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – Registrant’s Business and Operations Item 1.01 Entry Into A Material Definitive Agreement Initial Stock Purchase In X9 Gold Development, Inc. On March 26, 2010, we entered into a Stock Purchase and Acquisition Agreement (hereinafter, the “Agreement”) with X9 Gold Development, Inc., a private Delaware corporation (hereinafter “X9”).Under the Agreement, we have agreed to purchase seventy five (75) shares of X9's common stock from X9 for the amount of $5,000 per common share or for the aggregate amount of $375,000.The shares we have agreed to purchase will represent seven and one half percent (7.5%) of X9's total authorized, issued and outstanding stock.Under the Agreement, we are obligated to seek private equity funding of up to $2 million, $375,000 of which will be used to fund our contemplated purchase of 7.5% of X9's total authorized, issued and outstanding stock.The remaining equity capital raised will be used to fund additional testing and development of the “B9 Bubble Mill” technology (discussed below) under a budget to be mutually agreed. Under the Agreement, our purchase of 7.5% of X9's total authorized, issued and outstanding stock is contingent upon our ability to raise minimum funds in the amount of the $375,000 purchase price and upon our payment of the purchase price to X9 within 120 days of the date of the Agreement.Accordingly, our ability to fund the $375,000 purchase price required under the Agreement will be dependent upon our ability to raise substantial additional equity capital. We currently do not have any firm arrangements for the required equity financing and we may not be able to obtain such financing when required, in the amount necessary under the Agreement, or on terms that are financially feasible. The “B9 Bubble Mill” Process Under a License Agreement with B9 Plasma, Inc., a private Delaware corporation, X9 is the licensee of certain intellectual property comprising a unique milling process for precious metal ores and tailings known as the “B9 Bubble Mill” process.The B9 Bubble Mill process uses the violent collapse of microscopic bubbles in aqueous solutions to reduce particulate solid sizes in ores and tailings from an average 200 microns to less than 35 microns, freeing trapped included particles of gold and other recoverable metals from their containing mineral matrixes. The process is automated and self-contained, requiring only ore or tailings and water as feedstock.The B9 Bubble Mill process is suitable for a variety of particle size reduction or degradation applications as an alternative to conventional grinding or milling.
